Exhibit 10.2
 
-----------------------PUBLIC TRANSLATION OF EXTENSION
AGREEMENT---------------------
 
MEMORANDUM OF
AGREEMENT------------------------------------------------------------------------
On June 11, 2009 in the city of Neuquén, a meeting is held between, on behalf of
the Province of Neuquén, the members of the Renegotiation Technical Commission
set up by Executive Order number 822/2008 and Resolution of the State
Secretariat of Natural Resources number 104/08, Mr. Héctor Mendiberri, Mr. Juan
Carlos Nayar, Mr. Alex Valdez, Mr. José Gabriel López and Mr.  Ricardo Dardo
Esquivel domiciled at Rioja 229 of the city of Neuquén (hereinafter the
“PROVINCE”), one party, and Petrolera Entre Lomas S.A. (hereinafter “ PELSA”),
herein represented by Oscar  Aníbal Vicente and José Pantano,  domiciled at
Bouchard 680, 18th Floor, City of Buenos Aires, Petrobras Energia S.A., herein
represented by Mr. Marcelo Daniel Sampataro, domiciled at Maipú 1, 22nd. Floor,
City of Buenos Aires, and APCO Argentina, herein represented by Mr. Mr. Ernesto
Alejandro Hermo, domiciled at Libertador 498, 26th Floor , City of Buenos Aires
(hereinafter all of them jointly referred to as the “COMPANIES” and individually
as “COMPANY”), the other party, and both jointly referred to as the "PARTIES",
and ------------WHEREAS:
-------------------------------------------------------------------------------------------------------
On May 23, 2008, the Executive Power of the PROVINCE issued the Executive Order
number 822/08 by means of which the State Secretariat of Natural Resources was
authorized by the National Government to call for public bids of companies
licensed to exploit hydrocarbon areas which were interested in their
registration in the Provincial Registry of Renegotiation of Concessions of
Hydrocarbon Areas, under the applicable national and provincial law in effect,
approving the Fundamental Terms and Conditions of said public call for bids
pursuant to National Laws number 17319, 23696, 24145 and 26197, National
Executive Orders number 1055/89, 1212/89, 1589/89, 1285/92, 1287/92, 1291/94 and
1008/94, and Administrative Decision of the Chief of the Cabinet of Ministers of
the National Executive Power number 407/97, and all other applicable national
and provincial laws.
[Initials]
 
 

--------------------------------------------------------------------------------

 
On the other hand, the PROVINCE, pursuant to the applicable hydrocarbon laws in
effect, in addition to the administration of the areas and concessions, is
extending the concession terms for the exploitation of the national concessions
referred to, with the purpose hereinafter stated, and essentially with the
purpose of obtaining better income on the gas and oil production within its
sovereignty, increasing the reserves and the production as well as improving the
investments in exploration, all of this under Acts number 17319, 24145, 23696
(and norms derived from the latter),  and Act 26197, whose section 6 sets forth:
“As from the enactment of this law, the Provinces, as Application Authority,
shall exercise the functions of counterpart of the exploration permits,
hydrocarbon exploitation and transportation concessions, having authority, among
others, to: (I) exercise fully and independently the activities related to the
control and supervision of the above mentioned permits and concessions, and of
any other kind of hydrocarbon exploration and/or exploitation contract executed
or approved by the National Government; (II) demand the fulfillment of the legal
and/or contractual obligations applicable with reference to investments,
rational exploitation of resources, information, and payment of concession fees
and royalties; (III) order the extension of legal and/or contractual terms; and
(IV) apply the sanction system set forth in Act number 17319 and its regulation
[Initials]
 
 

--------------------------------------------------------------------------------

 
(sanctions consisting in fines, suspension of the registration, lapsing of
rights and any other sanction provided for in the specifications of the
fundamental terms and conditions or in the contracts).” -------
The powers described in the previous paragraph do not limit the rest of the
powers derived from the granting authority arising out of Act number 17319 and
its regulation. ----------------
On August 5, 2008,  the COMPANIES submitted to the PROVINCE a notice by means of
which they applied for the registration in the Provincial Registry of
Negotiation of extension of Exploitation Concessions stated in SECTION 1 herein;
they attached to said notice the documentation and information provided for in
section 4.1 of Executive Order number 822/2008. On March 20, 2009 the PROVINCE
communicated to PELSA, in its capacity of operator of said Concessions, the
beginning of the negotiation period. As a consequence of said process, it is the
intention of the PARTIES to subscribe this MEMORANDUM OF AGREEMENT which shall
be subject to the following terms and conditions, pursuant to the powers granted
by Provincial Law number 2615.
------------------------------------------------------
THEREFORE THE PARTIES AGREE
 
SECTION 1: SUBJECT MATTER

The PARTIES agree, pursuant to National Laws 17319, 23696, 24145 and 26197,
Provincial Law 2615, National Executive Orders 1055/89, 1212/89, 1589/89,
1285/92, 1287/92, 1291/94, and 1008/94, Administrative Decision of the Chief of
the Cabinet of Ministers of the National Executive Power 407/97, and national
and provincial laws applicable to the matter, to carry out the renegotiation
provided for in Executive Order 822/08 and, consequently, extend the original
term of the Exploitation Concessions whose oil fields are located in the
territory administered by the PROVINCE which are detailed hereinafter, under the
provisions of section 35 of Act 17319, for the term of ten years as provided for
“infra”.
----------------------------------------------------------------------------------------------
1.Entre Lomas, granted by Executive Order number 87/91 and Deed Granting Formal
Title to the Concession number 64 of the Argentine’s Office of the General
Notary dated February 24, 1997, the current Concession Holder being PELSA, with
maturity date on January 21, 2016 and extended up to January 21, 2026.  2.
Bajada del Palo, granted by Executive Orders number 1769/90 and 263/92, the
current Concession Holders being,
[Initials]
 
 

--------------------------------------------------------------------------------

 
pursuant to file number 3450-2068/07 of the State Secretariat of Energy and
Mining of the Province of Neuquén,  PELSA  (73,15%), APCO Argentina Inc.
Argentine Branch (23%)  and Petrobras Energía S.A. (3,85%), with maturity date
on September 06, 2015 and extended up to September 06, 2025.
SECTION 2:REPRESENTATIONS AND GUARANTEES
The COMPANIES hereby irrevocably represent and guarantee to the PROVINCE that:
1. They shall carry out exploration tasks in the areas of remaining exploration
that may exist, corresponding to the licensed areas they own as mentioned in
SECTION 1 and the integral assessment of all its reservoirs, with the purpose of
tending to increase the reserves, which shall allow an adequate level of
production and horizon of said reserves on the basis of the technical-economic
viability of the reservoirs. Moreover, in order to exploit their oil fields they
shall use the best technology available, by means of a permanent and sustained
investment, which shall allow maximizing the extraction of these resources,
under conditions of adequate economic profitability, and financial viability,
carrying out good practices for the exploitation of the different reservoirs and
keeping the necessary care, remedy and protection of the environment.  2. The
unified denomination of COMPANIES exists to the end of expressing that each
COMPANY undertakes the rights and duties herein provided for exclusively to the
extent of their specific participation in the area covered by the exploitation
concession they own.  3. Taking into account that PELSA sells its crude oil
production almost entirely to its majority shareholder Petrobras Energía SA, for
the purposes of calculating the Extraordinary Income, PELSA shall be considered
a company incorporated under the provisions of Act 2615.
------------------------------------------The PROVINCE hereby irrevocably
represents and guarantees to the COMPANIES that: 1. The COMPANIES shall have the
peaceful use and enjoyment of the exploitation and transportation concessions
they own, for the whole term of the concession and its
[Initials]
 
 

--------------------------------------------------------------------------------

 
extension period, and the PROVINCE shall keep the COMPANIES indemnified in case
of any claim or action or decision or legislative change that might affect or
modify the ownership system that applies to the areas of the concessions within
the jurisdiction of the Province of Neuquén, undertaking the obligation to
maintain the COMPANIES in full exercise of their rights with relation to said
concessions. The PROVINCE has full powers to enter into this Memorandum of
Agreement and comply with its obligations hereunder. 2. The execution and
fulfillment of this Memorandum of Agreement on the part of the PROVINCE does not
breach nor infringe any disposition of any applicable norm whatsoever
(notwithstanding the type of norm it may be, including but not limited to
federal, provincial and municipal norms), as well as any resolution, decision or
judgment of any national or provincial governmental and/or judicial authority.
In particular, the PROVINCE represents and guarantees that the extension of the
concessions is subject to Acts 17319 and 26197 and that sections 95, 96 and 100
of the Constitution of the Province of Neuquén shall not apply, all this
pursuant to the normative prevalence provided for in section 31 of the National
Constitution. 3. There is no action, lawsuit, claim, complaint, audit,
arbitration, investigation or proceeding (either civil, criminal,
administrative, preliminary criminal proceeding or of another kind) which may
prevent the PROVINCE from subscribing this Memorandum of Agreement.
-----------------------------------------------------
SECTION 3:NEGOTIATION CONDITIONS OF TERM EXTENSIONS
The PARTIES, with reference to the extension of the exploitation concessions
mentioned in SECTION 1 hereof, agree as follows: 3.1 INITIAL PAYMENT: PELSA, as
operator of the Concessions and acting on behalf of the other COMPANIES, shall
pay to the PROVINCE or under its direction to the Trusts or Trust Funds to be
set up by the PROVINCE, as initial payment, the total amounts indicated
hereinafter, which shall be transferred to the accounts stated by the PROVINCE:
A) To the account of the concession fee to enter the area
[Initials]
 
 

--------------------------------------------------------------------------------

 
(renegotiation concession fee), the amount of United States dollars 6.971.652
(u$s   six million, nine hundred and seventy one thousand, six hundred and fifty
two), with the aim of financing infrastructure works, investments under
development and projects related to production, tourism, culture, sports,
health, security, human, neighborhood, rural, regional and environmental
promotion, alternative energies, housing improvements, divisions of land into
lots with services, and equipments, and satisfying works and credits originated
in productive and regional and social promotion investments. B) To the account
for Municipal development and promotion, the amount of United States dollars
1.682.813 (u$s one million, six hundred and eighty two thousand, eight hundred
and thirteen), with the aim of financing programs for the promotion of the
community and the development of municipalities, works and equipment applicable
as set forth by the provincial legislation, with the purpose of environmental
cleaning up, drinking water, treatment of waste, electrification, laying of gas
pipes, resurfacing work, urbanization, industrial parks and others established
by the act that approves this Memorandum of Agreement. C) To the account for the
province development and promotion, the amount of United States dollars
2.564.285 (u$s two million, five hundred and sixty four, two hundred and eighty
five), with the aim of financing a Development Program with the purpose of
ensuring territory integration and environmental care, guaranteeing general
welfare and prosperity. (If necessary, these funds shall be intended for
financing the aims in point A).  -The payments to these accounts shall be made
effective in monthly installments at the sell exchange rate of the Banco Nación
Argentina at the close of the third day prior to the payment, according to the
following details and conditions: 3.1.1 The first installment shall be paid
within the ten first running days after this Memorandum of Agreement becomes
effective pursuant to Section 5 herein, in the total amount of United States
dollars 590.474 (u$s Five hundred and ninety, four hundred and seventy four).
3.1.2 As from July 2009
[Initials]
 
 

--------------------------------------------------------------------------------

 
 inclusive, eighteen (18) equal and successive monthly installments shall be
paid becoming due within the first ten working days of each month, each one in
the amount of United States dollars 590.460  (u$s Five hundred and ninety, four
hundred and sixty). 3.1.3 To the effect of providing documentary evidence of the
payment obligations undertaken in this SECTION 3.1, within 72 hours as from the
date on which this Memorandum of Agreement becomes effective (pursuant to the
provisions of SECTION 5), PELSA as operator of the Concessions and acting on
behalf of the COMPANIES shall subscribe and deliver to the order of the PROVINCE
nineteen (19) promissory notes in accordance with the provisions stated in Annex
IV. Each promissory note above mentioned shall be returned by the PROVINCE to
PELSA within five working days after the obligation they guarantee is honored by
the COMPANY.  3.2 EXTRAORDINARY PRODUCTION ROYALTY: The COMPANIES shall pay the
PROVINCE on a monthly basis and in cash THREE PER CENT (3%) of the accountable
production of Crude Oil and Natural Gas of each one of the exploitation
concessions they own as mentioned in SECTION 1 herein, appraised according to
the provisions of section 56, subsection c) paragraph I of Act 17319, upon the
specifications set forth herein and the deductions and adjustments provided for
in National Executive Order 1671/69 and others in accordance therewith and the
provisions of the resolutions of the Energy Secretariat 155/92, 435/04, 188/93,
73/94 and their applicable modifications and substitutions. The payment of the
Extraordinary Royalty shall begin to accrue as from the month following the
entering into force of the Memorandum of Agreement, and the maturity dates shall
operate for the advance payment the fifteenth day of the month following the
month of settlement or the following working day if said day is a public
holiday. The final declaration shall be on the fifteenth day of the month
following the month of settlement or the following working day if said day is a
public holiday. The sell exchange rate to be considered shall be that of the
Banco Nación Argentina at the close of
[Initials]
 
 

--------------------------------------------------------------------------------

 
the third working day prior to the compliance with the advance payment.  In case
there is a balance in favor of the COMPANIES as Extraordinary Royalty, it shall
be deducted from future settlements.
Definitions
Price of Crude Oil: in each period it is the weighted average per volume per
sale of Medanito Crude Oil in the domestic and/or foreign market (net of export
duties and/or any other tax that may modify or replace them in the
future) effectively collected by the COMPANIES in each case, or the usual price
in the domestic market of oil produced in the PROVINCE, in case of transfer to
oil refineries controlled by the COMPANIES in each case.
----------------------------------------------------------------------------------------------------------------
Price of Natural Gas: in each period it is the weighted average price per volume
of sales of natural gas produced by the COMPANIES in the PROVINCE bound for the
different domestic and foreign markets (net of export duties and/or any other
tax that may modify or replace them in the future) effectively collected, which
includes, to date and by way of example, the following segments: Residential,
Commercial, GNC (compressed natural gas), Industries, Power Stations, and
others, pursuant to Resolution of the State Secretariat number 599/07 as well as
the sales carried out in the domestic market through the regulatory mechanisms
existing today, (Permanent Additional Injection) Resolution of the State
Secretariat number 659/07.
----------------------------------------------------------------------
Transfer without Price: In case a COMPANY does not have commercialization
operations in the domestic market of hydrocarbons produced in the province of
Neuquén, the prices to be considered for said COMPANY in order to calculate the
EXTRAORDINARY PRODUCTION ROYALTY shall be the usual prices for the month in
question in the province of Neuquén of the above mentioned hydrocarbons in the
domestic market, taking into account, among other aspects, the quality, caloric
power, place of delivery and,
[Initials]
 
 

--------------------------------------------------------------------------------

 
especially in the case of natural gas, the market segment said hydrocarbon is
intended for (Industrial, Power Stations, GNC, etc.).
3.3 INVESTMENTS UNDERTAKINGS: The COMPANIES agree to carry out a working plan,
with reference to the criteria enumerated in SECTION 2.1, which shall include
investments and disbursements for a total amount of United States dollars TWO
HUNDRED AND THIRTY-SIX MILLION SIX HUNDRED AND FORTY THOUSAND ( u$s 236,640,000)
in the concessions they own as mentioned in SECTION 1, according to the estimate
of investments and disbursements enumerated in Annex I, which is an integral
part of this Memorandum of Agreement. Said annex contains the items of
investments and disbursements for the exploitation of the oil fields projected
until the end of the extension of the exploitation concessions mentioned in
SECTION 1 hereof, which also includes an investment undertaking in the remaining
exploration area (670.85  Km2) of United States dollars FIFTY-SIX MILLION THREE
HUNDRED AND EIGHTY THOUSAND (u$s 56,380,000), as long as while the concessions
are in force: a) they are not subject to any total or partial reversion, b) the
remaining exploration area is not reduced due to an expansion and/or appearance
of exploitation lots, pursuant to the provisions of Annex II, which is an
integral part of this Memorandum of Agreement, in which case the corresponding
adjustments shall be made. The particular cases that may cause the amounts
previously stated to be diverted shall be informed to the Application Authority
for their consideration and approval. 3.4 CONTROLS: The follow-up of the works,
disbursements and investments to be carried out under the concessions mentioned
in SECTION 1 shall be inspected and certified whenever necessary in accordance
with the norms in effect by the Application Authority or other provincial
entities, who shall be entitled to demand the formation of a working group made
up by the PARTIES with the aim of making the exercise of the Application
Authority more efficient. 3.5 NEUQUÉN 
[Initials]
 
 

--------------------------------------------------------------------------------

 
BUYING: The COMPANIES, under the concessions they own, as mentioned in SECTION
1, shall prioritize the hiring of Labor, Suppliers and Services located in
Neuquén, for which the provincial Executive Order number 2700/00 sets forth the
minimum conditions with the purpose of sustaining permanent sources of
employment dependant on the oil industry and consolidating a competitive local
and regional market through strengthening micro, small and medium-sized
companies in Neuquén  as well as oil undertakings derived from YPF privatization
and the growth of an offer of products, goods and services which link the range
of oil workers, producers, industrialists, professionals, businesspeople, works
and service companies of all lines of business located in the PROVINCE. However,
in the case in which, due to the specificity and/or characteristics of the works
to be done (for example, non availability or delivery within the terms required
by the operation, security for people and premises, etc.), it is not feasible to
hire Labor, Suppliers and Services located in Neuquén, the COMPANIES shall be
released from this obligation. In that sense, this obligation shall not be
binding in those cases in which the hiring of Labor, Suppliers and Services is
more expensive than in other jurisdictions. 3.6 SOCIAL COMPANY RESPONSIBILITY:
PELSA as operator of the Concessions and acting on behalf of the COMPANIES shall
donate to the Government of the province of Neuquén as Social Company
Responsibility while the exploitation concessions are in force the total amount
of United States dollars 1.281.250 (u$s One million, two hundred and eighty one,
two hundred and fifty) at its own expense, to contribute within the scope of the
Government of the province of Neuquén to the development in the fields of
education, environment, health, culture, science and research, alternative
energies and community development, payable throughout the fiscal years 2009 and
2010, in nineteen (19) equal and successive monthly installments each one of
United States dollars 67.434.  (u$s Sixty seven thousand, four hundred and
thirty four). The first installment shall be paid within the first
[Initials]
 
 

--------------------------------------------------------------------------------

 
ten running days after this Memorandum of Agreement becomes effective pursuant
to Section 5 herein.  As from July 2009 inclusive, each one of the remaining
installments shall be paid within the first ten working days of each month. Upon
the request of the Government of the province of Neuquén at its own expense, the
contributions shall be allocated for the Trusts or Trust Funds the Government of
the province of Neuquén creates to that end.  Furthermore, the Government of the
province of Neuquén agrees to regularly inform PELSA as operator of the
Concessions and acting on behalf of the COMPANIES about the use given to the
funds invested in the above mentioned lines of business. The sell exchange rate
to be considered shall be that of Banco Nación Argentina at the close of the
third day prior to the payment. 3.7 EXTRAORDINARY INCOME: The PARTIES agree to
make additional adjustments to the percentage provided for the Extraordinary
Production Royalty, up to a 3% for Crude Oil and/or up to a 3% for Natural Gas,
when there is a situation of extraordinary income in Crude Oil and/or Natural
Gas or for the increase in the price effectively collected for the sale of Crude
Oil and/or Natural Gas, in accordance with the following guideline:
------------------------------------------------------
Crude Oil:

The additional adjustment for Extraordinary Income shall be made effective when
the price of Crude Oil is over the prices hereinafter stated: a. The COMPANIES
shall pay on a monthly basis and in cash ONE PER CENT in addition to the
Extraordinary Production Royalty when the price of Crude Oil reaches or exceeds
78 u$s /bbl and up to 83 u$s /bbl, provided that the Price of the Gas Oil
exceeds 0.5546 u$s/l. b. The COMPANIES shall pay on a monthly basis and in cash
ONE POINT FIVE PER CENT in addition to the Extraordinary Production Royalty when
the Price of the Crude Oil exceeds 83 u$s /bbl and up to 88 u$s /bbl, provided
that the Price of Gas Oil exceeds 0.5901 u$s /l. This adjustment is not
cumulative with the one mentioned in point a) hereinbefore. c. The
[Initials]
 
 

--------------------------------------------------------------------------------

 
COMPANIES shall pay on a monthly basis and in cash TWO PER CENT in addition to
the Extraordinary Production Royalty when the Price of Crude Oil exceeds 88
u$s/bbl and up to 93 u$s/bbl, provided that the Price of Gas Oil exceeds 0.6257
u$s/l. This adjustment is not cumulative with the one mentioned in points a) and
b) hereinbefore. d. The COMPANIES shall pay on a monthly basis and in cash TWO
POINT FIVE PER CENT in addition to the Extraordinary Production Royalty when the
Price of Crude Oil exceeds 93 u$s/bbl and up to 98 u$s/bbl, provided that the
Price of Gas Oil exceeds 0.6612 u$s/l. This adjustment is not cumulative with
the one mentioned in points a), b) and c) hereinbefore. e. The COMPANIES shall
pay on a monthly basis and in cash THREE PER CENT in addition to the
Extraordinary Production Royalty when the Price of Crude Oil exceeds 98 u$s/bbl,
provided that the Price of Gas Oil exceeds 0.6967 u$s/l. This adjustment is not
cumulative with the one mentioned in points a), b), c) and d) hereinbefore.
---------------------
Definitions:
-------------------------------------------------------------------------------------------------------
Price of Crude Oil: in each period it is the weighted average per volume per
sales of Medanito Crude Oil in the domestic and/or foreign market (net of export
duties and/or any other tax that may modify or replace them in the
future) effectively collected by the COMPANIES in each case, or the usual price
in the domestic market of oil produced in the PROVINCE, in case of transfer to
oil distilleries controlled by the COMPANIES in each case. Up to date for the
PROVINCE and by way of example, the Price of Medanito Crude Oil is 47 u$s /bbl.
----------------------------------------------------------------------------------------
Transfer without Price: In case a COMPANY does not have commercialization
operations in the domestic market of crude oil produced in the province of
Neuquén, the prices to be considered for said COMPANY in order to calculate the
EXTRAORDINARY INCOME shall be the usual prices for the month in question in the
province of Neuquén of the above
[Initials]
 
 

--------------------------------------------------------------------------------

 
mentioned oil in the domestic market, taking into account, among other aspects,
the quality and place of delivery.
---------------------------------------------------------------------------------
Price of Gas Oil: in each period it is the value corresponding to the Price
Before Taxes (P.A.I. – P.B.T Net), that is to say, the price of Sale to the
General Public minus Value Added Tax, Tax on Liquid Fuels and Natural Gas, Tax
on Gas Oil, Tax on gross income and those taxes that may replace them or be
added in the future, transportation charges and commissions, ultra diesel
retailer channels, or the one that replaces it in the future, in the City of
Buenos Aires in the sale place of gas oil (gas stations) of the last day of the
month, published by the Argentine Energy Secretariat, or the entity that
replaces it in the future, pursuant to the provisions of Resolution 606/03. In
order to determine the value of the P.B.T. Net in dollars, the last dollar sell
market price given by Banco Nación Argentina corresponding to the last working
day of the relevant month shall be taken into account.   The average Price of
the liter of Gas Oil corresponding to the month of July 2008 (published by the
Argentine Energy Secretariat
(hhtp://energia.mecon.gov.ar/preciosplanta/consultaICLG.asp) is $ 1.0192
equivalent to u$s 0.3341 per liter (exchange rate $ 3.05= 1 United States
dollars). -----------------------------
Estimate of EXTRAORDINARY INCOME: The estimate shall be made on the accountable
production of Crude Oil of each one of the exploitation concessions mentioned in
SECTION 1 herein, appraised in accordance with the Price of Crude Oil (under the
definitions in point 3.7 herein), upon the deductions and adjustments provided
for in Executive Order 1671/69 and others in accordance therewith, and the
provisions of the resolutions of the Energy Secretariat 155/92, 435/04 and their
applicable modifications and substitutions. The payment of Extraordinary Income
on Crude Oil shall accrue as from the month, inclusive, in which the conditions
stated in said point 3.7 are verified and the maturity dates shall operate for
the advance payment on the fifteenth day of the month
[Initials]
 
 

--------------------------------------------------------------------------------

 
following the month of settlement or the following working day if said day is a
public holiday. The final declaration shall be on the fifteenth day of the month
following the month of settlement or the following working day if said day is a
public holiday. The sell exchange rate to be considered shall be that of the
Banco Nación Argentina at the close of the third working day prior to the
compliance with the advance payment.  In case there is a balance in favor of any
COMPANY as Extraordinary Income, it shall be deducted from future settlements.
In case in a subsequent month or months the conditions for extraordinary income
are not fulfilled, the payment provided for hereinbefore shall not
apply.  ---------------
Natural Gas
------------------------------------------------------------------------------------------------------
The additional adjustment in case of Extraordinary Income shall become effective
when the Price of Natural Gas produced by the COMPANIES in the PROVINCE reaches
a certain percentage of the import price of natural gas from Bolivia (in
accordance with the information provided by and/or requested from the Argentine
Energy Secretariat and/or ENARSA) according to the following methodology: a. The
reference shall be the monthly arithmetic average of the import price of natural
gas from Bolivia for the same month of production as the one for the royalties
settlement.  b. Extraordinary Income shall be deemed to exist when the weighted
average price of Natural Gas (Price of Natural Gas) reaches a certain percentage
of the price of the natural gas imported from Bolivia as indicated hereinafter
and provided that it arises from an increase in the sale price of Natural Gas in
the month of production and not because of a decrease of the import price of the
natural gas from Bolivia (with respect to the initial value for the quarter
July-September, 2008 of 9.0269  u$s/MMBTU informed by ENARSA). Due to the
particular characteristics of the gas market, the comparison stated in this
point shall be effected the first days of the month following the month of
production in question and in accordance with the following: 1. When the sale
price effectively collected by each COMPANY
[Initials]
 
 

--------------------------------------------------------------------------------

 
exceeds 60% and up to 65% of the value of the price of natural gas imported from
Bolivia in the month in question, ONE PER CENT shall be added as Extraordinary
Income to the Extraordinary Production Royalty. 2. When the sale price
effectively collected by each COMPANY exceeds 65% and up to 70% of the value of
the price of natural gas imported from Bolivia in the month in question, ONE
POINT FIVE PER CENT shall be added as Extraordinary Income to the Extraordinary
Production Royalty. This adjustment is not cumulative with the one set forth in
point 1) hereinbefore.  3. When the sale price effectively collected by each
COMPANY exceeds 70% and up to 75% of the value of the price of natural gas
imported from Bolivia in the month in question, TWO PER CENT shall be added as
Extraordinary Income to the Extraordinary Production Royalty. This adjustment is
not cumulative with the one set forth in points 1) and 2) hereinbefore.  4. When
the sale price effectively collected by each COMPANY exceeds 75% and up to 80%
of the value of the price of natural gas imported from Bolivia in the month in
question, TWO POINT FIVE PER CENT shall be added as Extraordinary Income to the
Extraordinary Production Royalty. This adjustment is not cumulative with the one
set forth in points 1), 2) and 3) hereinbefore. 5. When the sale price
effectively collected by each COMPANY exceeds 80% of the value of the price of
natural gas imported from Bolivia in the month in question, THREE PER CENT shall
be added as Extraordinary Income to the Extraordinary Production Royalty. This
adjustment is not cumulative with the one set forth in points 1), 2), 3) and 4)
hereinbefore. ---------------------------------------------------------------
Definitions
--------------------------------------------------------------------------------------------------------
Price of Natural Gas: in each period it is the weighted average price per volume
of sales of Natural Gas produced by the COMPANIES in the concessions they own in
the PROVINCE bound for the different domestic and foreign markets (net of export
duties and/or any other tax that may modify or replace them in the
future) effectively collected by the
[Initials]
 
 

--------------------------------------------------------------------------------

 
COMPANIES, which includes, to date and by way of example, the following
segments: Residential, Commercial, GNC (compressed natural gas), Industries,
Power Stations, and others, pursuant to Resolution of the State Secretariat
number 599/07 as well as the sales carried out in the domestic market through
the regulatory mechanisms existing today, (Permanent Additional Injection)
Resolution of the State Secretariat number 659/07. --------
Transfer without Price: In case a COMPANY does not have commercialization
operations in the domestic market of natural gas produced in the province of
Neuquén, the prices to be considered for said COMPANY in order to calculate the
EXTRAORDINARY INCOME shall be the usual prices for the month in question in the
province of Neuquén of the above mentioned natural gas in the domestic market,
taking into account, among other aspects, the caloric power, place of delivery
and the market segment said natural gas is intended for (Industrial, Power
Stations, GNC, etc.).
---------------------------------------------------------------
Estimate of EXTRAORDINARY INCOME: The estimate shall be made on the accountable
production of Natural Gas of each one of the exploitation concessions mentioned
in SECTION 1 herein, appraised in accordance with the Price of Natural Gas
(under the definitions in point 3.7 herein), upon the deductions due to
transportation charges, compression and others provided for in National
Executive Power Order 1671/69 and others in accordance therewith, and the
deductions applicable under the resolutions of the Energy Secretariat 188/93,
73/94 and their modifications and substitutions. The payment of Extraordinary
Income on Natural Gas shall accrue as from the month, inclusive, in which the
conditions stated in said point 3.7 are verified and the maturity dates shall
operate for the final declaration on the fifteenth day of the month following
the month of settlement or the following working day if said day is a public
holiday. The sell exchange rate to be considered shall be that of the Banco
Nación Argentina at the close of the third working day prior to the payment.  In
case there is a balance in favor of any COMPANY as
[Initials]
 
 

--------------------------------------------------------------------------------

 
Extraordinary Income, it shall be deducted from future settlements. In case in a
subsequent month or months the conditions for extraordinary income are not
fulfilled, the payment provided for hereinbefore shall not
apply.  ----------------------------------------------------
3.8  ENVIRONMENT: The COMPANIES, with respect to the concessions mentioned in
SECTION 1 that they own, shall remedy the environmental impacts in accordance
with the remediation plans and compliance schedule provided for in Annex III,
which is an integral part of this Memorandum of Agreement, excluding those
arising out of the exploitation carried out before the granting of the
respective concessions and the privatization set forth in Acts 23696 and 24145,
and supplementary norms and those norms derived therefrom.  In that sense, the
COMPANIES agree to apply good operative practices with the purpose of minimizing
and remedying any likely environmental impacts. A commission shall be formed
which shall be made up by PELSA as operator of said Concessions and acting on
behalf of the COMPANIES, and the State Secretariat of Natural Resources of the
province, which in a two-year term shall revise the existence or not of other
likely environmental impacts related to the hydrocarbon activity, such as,
abandonment of wells, locations, surface facilities, works in quarries,
pipelines, fertile soil, and subsoil, among others.  3.9  REVERSION OF
SUPPLEMENTARY EXPLORATION AREAS: Notwithstanding the right of the COMPANIES to
revert in whole or in part supplementary exploration areas, the PARTIES ratify
the current boundaries and areas of the Concessions which are the subject matter
hereof, with relation to the investment undertakings agreed upon by the
COMPANIES by means of this Memorandum of Agreement and with reference to the
geological knowledge of the COMPANIES which place it as the best option to carry
out supplementary exploration under the different exploitation
concessions.  3.10 ROYALTY FOR THE INDUSTRIAL USE OF PUBLIC WATER: PELSA, as
operator of the concessions mentioned in SECTION 1 and acting on
[Initials]
 
 

--------------------------------------------------------------------------------

 
behalf of the COMPANIES, shall pay the corresponding royalty for the industrial
use of water.  3.11 AGGREGATES EXTRACTION: PELSA acquires from third parties the
aggregates it employs in its operation; however, it agrees to pay the PROVINCE
for the arid extraction on fiscal lands it might use in the future.  3.12 The
agreements entered into by the COMPANIES in this SECTION 3 shall be binding upon
the condition that there is no percentage increase either direct or indirect of
the hydrocarbon royalties currently set forth in Act 17319. Consequently, in
case there is a future percentage increase of the royalties, the Extraordinary
Production Royalty and /or Extraordinary Income shall be reduced in proportion
to said
increase.  ---------------------------------------------------------------
SECTION 4:                                INFORMATION TO BE PROVIDED TO THE
APPLICATION AUTHORITY
While this Memorandum of Agreement is in force, the COMPANIES shall comply in
proper time and form with the duty to provide the Application Authority with the
technical documentation, information and programs in accordance with the
provisions of the provincial and national norms in
force.  --------------------------------------------------------------------
SECTIO N 5:                                TERM OF LEGAL EFFECT
The Renegotiation Technical Commission subscribes this document subject to the
approval of the State Secretariat of Natural Resources. Once ratified by the
State Secretariat of Natural Resources, this document shall be submitted to the
Executive Power of the province for its approval pursuant to the applicable
laws. The Memorandum of Agreement shall be deemed properly executed and shall
become legally effective as from the notification by reliable means to the
COMPANIES. In case the approvals before mentioned were not obtained by July 31,
2009, this Memorandum of Agreement shall remain without any legal effect
whatsoever upon the PARTIES, and shall not raise any liability whatsoever on
their part. It is also stated that this Memorandum of Agreement shall only be
modified upon the prior express consent in writing of both PARTIES.  
[Initials]
 
 

--------------------------------------------------------------------------------

 
SECTION 6:                                STAMP TAX
In order to assess the stamp tax, the tax base of this Memorandum of Agreement
is the amount of United States dollars 11.218.754 (u$s eleven million, two
hundred and eighty thousand, seven hundred and fifty four). Under section 232 of
the Tax Code, the documents enumerated in SECTION 3, subsection 3.1.3, any
written instrument ratifying this document and any other taxable act which might
be deemed as arising from this document shall be
exempted.  --------------------------------------------------------------------------
SECTION 7:                                BREACH OF DUTIES
7.1           Breach of the COMPANIES related to the concessions they own
mentioned in SECTION 1.  In case of repeated substantial and unjustified breach
of the obligations undertaken in 3.1, 3.2, 3.3, 3.6, and 3.7 of this Memorandum
of Agreement, said breach shall be deemed grounds for the lapse of the term
extensions agreed upon herein with reference to the corresponding concession,
pursuant to the provisions set forth in sections 80 and 87 of Act 17319 and
others in accordance therewith. Prior to declaring the lapse, the PROVINCE shall
notify the corresponding COMPANY so that it can rectify the alleged violations
within a reasonable time period. The sanctions set forth in the above mentioned
sections shall be imposed by the provincial application authority.  With respect
to the rest of the obligations and agreements undertaken by the COMPANIES in
this Memorandum of Agreement, the sanctions hereinbefore stated shall not apply
but their fulfillment shall be demanded through the competent administrative or
judicial channels.  7.2 Breach of the PROVINCE.  If any representation or
guarantee made by the PROVINCE under SECTION 2 of this Memorandum of Agreement
is, or might turn out to be, inaccurate and affects the terms and/or legal
effect of this Memorandum of Agreement, or the PROVINCE breaches in a
substantial and unjustified way any of the obligations it agreed upon pursuant
to this Memorandum of Agreement, then the corresponding COMPANY shall notify
said breach to
[Initials]
 
 

--------------------------------------------------------------------------------

 
the PROVINCE so that it can rectify the breach within a reasonable time
period.  Should the breach not be rectified within said reasonable time period,
the whole amounts paid by said COMPANY under the provisions of this Memorandum
of Agreement (including but not limited to the Initial Payment to the PROVINCE,
the payment of Extraordinary Production Royalties and other components of the
consideration undertaken by said COMPANY under this Memorandum of Agreement)
plus corresponding interest and other compensation for damages (among others,
non-redeemed investments) shall be immediately reimbursed to said COMPANY by the
PROVINCE, at their value in United States dollars. Moreover, in such a case, the
Memorandum of Agreement shall be deemed rescinded with respect to said COMPANY
as regards the corresponding Concession it owns retroactively to the date of its
subscription, all the rights and duties of said COMPANY going automatically back
to their state prior to the subscription of the Memorandum of Agreement, in
accordance with the original terms under which the COMPANY was granted the
relevant Exploitation Concession.  ------------------------------------
SECTION 8:                                APPLICABLE LAW.  DISPUTE
SOLUTION  ------------------------------------------
8.1 This Memorandum of Agreement shall be subject to and construed in accordance
with the laws of the Argentine Republic.  8.2 Any dispute related to the
construction, legal effect and/or validity of this Memorandum of Agreement, with
the exception of the payments provided for in SECTIONS 3.1 and 3.6, shall be
exclusively resolved, and not subject to appeal, by way of arbitration, upon the
request of any of the Parties.  8.3 The arbitration process shall commence upon
the notification of one Party to the other informing the latter that it wishes
to submit the dispute to arbitration and appointing an arbitrator. The Party
notified shall answer within ten (10) working days appointing in turn another
arbitrator. In case one Party does not appoint the corresponding arbitrator in
due time, said arbitrator shall be appointed pursuant to the Arbitration
Regulatory Frame of the
[Initials]
 
 

--------------------------------------------------------------------------------

 
International Chamber of Commerce (ICC).  The arbitrators so appointed shall
elect a third arbitrator. In case the two (2) arbitrators appointed by the
Parties cannot agree on said appointment within a term of ten (10) working days
as from the appointment of the second arbitrator, the third arbitrator shall be
appointed in accordance with the Arbitration Regulatory Frame of the
International Chamber of Commerce (ICC). The arbitrators shall be persons with
renowned experience and qualifications in technical questions related to
hydrocarbon exploration, development, exploitation and commercialization.  Once
the arbitrators are appointed, the PARTIES shall subscribe an Arbitration
Agreement which shall provide for the following, among others:  (1) The matters
to be submitted to arbitration.  (2) Except upon agreement to the contrary, the
arbitration process shall be conducted in the City of Neuquén and in
Spanish.  (3) The procedure shall be in accordance with the Arbitration
Regulatory Frame of the International Chamber of Commerce (ICC).  (4) Any
procedural aspect not provided for in the regulatory frame above mentioned shall
be resolved pursuant to the laws of the place of arbitration.  (5) The decision
of the arbitrators shall not be subject to appeal, it shall be final and binding
on the PARTIES.  The PARTIES shall waive any right whatsoever to raise a motion,
defense and/or claim whatsoever pursuant to section 760 of the Civil and
Commercial Procedural Code of the Argentine Republic.  (6) The arbitration award
shall include the payment of interest as from the date of breach of the
Agreement up to its effective payment, as may be stated therein. (7) The
arbitration award shall be acknowledged and enforceable in any competent
jurisdiction with respect to the bound Party its assets.
----------------------------------
The Arbitration Agreement shall be subscribed within thirty (30) days after the
appointment of the arbitrators, and in case an agreement cannot be reached, said
Arbitration Agreement shall be decided by the President of the International
Chamber of Commerce. -
SECTION 9:                                MISCELLANEA
--------------------------------------------------------------------------------
[Initials]
 
 

--------------------------------------------------------------------------------

 
This Memorandum of Agreement and its Annexes set forth all the rights and duties
of the PARTIES and constitute the total, sole and final agreement between the
PARTIES on the subject matter hereof. In consequence, its terms shall prevail
over any other agreement and/or norm prior to the execution of this Memorandum
of Agreement with relation to the subject matter of this Memorandum of
Agreement.  In connection with Section 4.2.1 of Annex I of Executive Order
number 822/2008, the PARTIES agree that the case law of the Supreme Court of
Justice of the Argentine Republic shall be applicable pursuant to court
judgments “Petrolera Pérez Companc S.A. v. Province of Neuquén on Declaratory
Action” (Court File number P. 502 XXXV), “Shell Compañía Argentina de Petróleo
S.A. v. Province of Neuquén on Unconstitutionality Action” (Court File number S.
1077 XXXVI), “Transportadora de Gas del Sur S.A. v. Province of Santa Cruz on
Declaratory Action of Certainty” (Court File number T. 352 XXXV), “Yacimientos
Petrolíferos Fiscales S.A. v. Province of Tierra del Fuego on Declaratory Action
of Unconstitutionality” (Court File number Y. 16 XXXIV).  With the exception of
what has been expressly stated in this Memorandum of Agreement, none of its
terms shall be construed as a waiver or modification of the rights of the
COMPANIES in their capacity of Licensees and the PROVINCE in its capacity of
Licensor respectively, pursuant to National Laws 17319, 23696, 24145 and 26197,
National Executive Power orders 1055/89, 1212/89, 1589/89, 1285/92, 1287/92,
1291/94 and 1008/94 and Administrative Decision of the Chief of the Cabinet of
Ministers of the National Executive Power number 407/97. It is hereby expressly
stated that the subject matter of this Memorandum of Agreement is to carry out
the renegotiation provided for in Executive Order 822/08 and provincial law
2615, and consequently, the extension of the terms of the concessions set forth
in SECTION 1 herein pursuant to the provisions of section 35 of Act 17319, there
existing in consequence, no novation of rights or duties whatsoever.  All
reference to laws, executive orders and/or
[Initials]
 
 

--------------------------------------------------------------------------------

 
resolutions made under this Memorandum of Agreement includes the norms that may
likely amend them in the future, except when said norms substantially alter the
financial economic equation upon which the agreements undertaken by the
COMPANIES are based.  The conditions agreed upon in this document by the
PROVINCE towards the COMPANIES have considered the technical, geological and
economic particular characteristics of the exploitation under the concessions
enumerated in SECTION 1.  The Parties shall negotiate the Extraordinary Royalty
and the Extraordinary Income in case new provincial taxes apply alter this
Memorandum of Agreement comes into effect and which alter the economic equation
of the COMPANIES in their activity in the Province of Neuquén.  It is herein
stated that the agreements undertaken by the COMPANIES under this Memorandum of
Agreement are entered into pursuant to the provisions of section 56 subsection
a) of Act 17319.  All sums of money that shall be paid by the COMPANIES under
this document shall be paid in Argentine pesos at the exchange rate established
in each case, to the accounts the province states within the territory of the
Argentine Republic.  The PARTIES subscribe five copies of this agreement, of the
same tenor and to only one effect, in the place and on the date stated in the
heading hereof.  ----
/s/ Mr. Héctor Mendiberri
/s/ Mr. Juan Carlos Nayar
/s/ Mr. Alex Valdez
/s/ Mr. José Gabriel López
/s/ Mr.  Ricardo Dardo Esquivel
/s/ Mr. Oscar  Aníbal Vicente
/s/ Mr. José Pantano
/s/ Mr. Marcelo Daniel Sampataro
/s/ Mr. Ernesto Alejandro Hermo

[Initials]
 
 

--------------------------------------------------------------------------------

 

ANNEX I.
Estimate of investments and accrued disbursements relating to  concession
extension areas and their corresponding remaining areas in the Province of
Neuquén. --------------------
Table values in accrued million
dollars                                                                                                                          
 
Total Annex
I.                                                                                                                          
 
Three-year period
Investments in Remaining Exploration Acreage
Total Investments and Disbursements
Total
At Dec. 2011
10,06
40.08
50,14
At Dec. 2014
20,13
84.77
104.90
At Dec. 2017
30,19
123.11
153.30
At Dec. 2020
40,25
144.64
184.89
At Dec. 2023
50,31
165.05
215.36
At Dec. 2025
56,38
180.26
236.64
Total (2008 to 2025)
56,38
180.26
236.64

 
The reported amount shall be allocated to exploration and development of oil and
gas reserves, hydrocarbon production, separation, conditioning and transport
facilities as well as any such other facilities promoting hydrocarbon
extraction, operation and maintenance of facilities, environmental remediation
and protection, and other facilities that are directly related to hydrocarbon
operations. The above-referred program includes expenses incurred by COMPANIES
as from September 1, 2008.
ANNEX  II                                                                                                                          
[Initials]
 
 

--------------------------------------------------------------------------------

 
EXPLORATION INVESTMENTS IN THE
CONCESSION                                                                                                                          
Article 1.  Payment of the option royalty as a result of keeping the remaining
concession area (Decree 820/98) is not a sufficient condition to keep it if no
exploration investments are made.---- 
 
Article 2. As detailed in Annex I, as from 2009, all years until the concession
period has expired, including its extension, the concession holder shall invest
in exploration activities an amount which is not less than a work unit (WU) per
km2 of the remaining surface. At the concession holder’s request, the
Application Authority (AA) shall determine, if applicable, if investments from
the last four-month period in 2008 should be included.----
 
Article 3. Each WU is equivalent to u$s 5,000, which amount shall be updated by
the State Energy Secretariat.
 
Article 4. Where work units executed during a year are higher than requested,
they may be carried over to the next 5 years and shall be adjusted in the event
of updating, as set forth article 3.
 
Article 5. In the event the concession holder is unable to comply with the
investment undertaking for the then current year, the concession holder shall
submit a guarantee before the AA so as to carry over its obligations to the next
five years (maximum). Upon expiration of the secured term, the AA may execute
the guarantee.
 
Article 6. In the event the concession holder fails to comply with the
provisions of this Annex, the concession holder shall lose its rights over the
remaining exploration area, which shall be returned to the provincial State.
[Initials]
 
 

--------------------------------------------------------------------------------

 
Article 7. The WU shall cover geological and geophysical work,  high risk
outpost and exploratory wells and any newly drilled well, excluding any type of
reinterpretations, which shall be submitted before the AA for approval.
 
Article. 8 In the event exploratory work within the concession’s exploitation
block is conducted, the AA shall account for such work, if applicable, as work
units within the remaining exploration area; the same criteria shall be adopted
in connection with jobs which, due to their approach or degree of risk in field
development, their acceptance is justified (for example, if exploratory work is
conducted across deeper horizons than  currently producing ones within the
exploitation block, such work shall be accounted for by the AA as work units
within the remaining exploration area).
 
Article. 9 The concession holder may gather its concessions together by giving
prior notice thereof to the AA for the purpose of interchanging WU among the
concessions in the event no exploratory work is conducted in one such
concession. This shall not release the concession holder from its obligation to
make investments in the amount of the WU to be performed therein
 
Article. 10 Investments and works to be carried out within the concession shall
be inspected and certified by the AA, for which purpose AA may request, in the
event there is any remaining area, the creation of a work team composed of both
AA personnel and the operator/concession holder. One WU per month shall be
designed for this purpose, the amount of which shall be borne by the
operator/concession holder  so as to cover any expenses and fees contributing to
the above-referred purpose. The total amount shall be stated as annual
investment in exploration.
 
Article. 11 The concession holder shall be entitled to revert, either in whole
or in part, exploratory acreage which is supplementary to concessions.
[Initials]
 
 

--------------------------------------------------------------------------------

 
Evaluation of Work
Units                                                                                                                          
 
Geophysical
Work                                                                                                                          
 
Type of work
Equivalent in WU
2D seismic recording (km)
1
2D seismic reprocessing (km)
0.05
3D seismic recording (km2)
4
3D seismic reprocessing (km2)
0.1
2D special processing (AVO, trace inversion) (km)
0.2
3D special processing (AVO, trace inversion) (km2)
0.5
Surface geochemistry (sample)
0.1
Land Magnetic/Gravity Surveying (km2)
0.06
Magnetic/Gravity Surveying (line km flown)
0.06



 
Exploratory
Wells                                                                                                                          
 
Well Depth (meters)
Equivalent (WU)
500
100
1000
220
2000
340
3000
850
4000
1200
5000
2000
6000
3000

 
In order to calculate WUs between two depths, a linear projection method between
two subsequent depths will be used; for instance, between 500 and 1000 meters or
between 3000 and 4000 meters, etc.
 
[Initials]
 
 

--------------------------------------------------------------------------------

 
ANNEX
III.                                                                                                                    
 
ENVIRONMENTAL IMPACTS AND/OR ISSUES AND REMEDIATION PLAN
 
ENTRE LOMAS AREA
Identification
Location
Date of Occurrence
Coordinates
Extent
Remarks
Amount
Unit
Oil sludge stockpiling
Battery 1 EL
N/A
38° 01’ 08.3” South Latitude  -68° 19’ 28.6” West Longitude
1450
m3
(5)
Oil sludge stockpiling
Sludge enclosure EC
N/A
37° 53’ 58.8” South Latitude   -68° 25’ 34.6” West Longitude
1700
m3
(1)
Well abandonment
EC-9
N/A
37° 54' 25.8'' South Latitude  -68° 24' 18.0'' West Longitude
1
u.
 
Well abandonment
EL-6G
N/A
38° 00' 41.1'' South Latitude  -68° 16' 57.5'' West Longitude
1
u.
 
Old Pits
LO -10
1971
37° 56’ 49.7” South Latitude  -68° 23’ 28.7’’ West Longitude
0,5
ha.
(4)
Old Pits
EL-40
1981
37° 58’ 16.8” South Latitude  -68° 22’ 29.8” West Longitude
5
ha.
(2) (4)
             
BAJADA DEL PALO AREA
Identification
Location
Date of Occurrence
Coordinates
Extent
Remarks
Amount
Unit
Oil sludge stockpiling
Sludge enclosure ABP
N/A
38° 13' 03.9'' South Latitude  -
68° 30' 59.8'' West Longitude
200
m3
 
Old Pits
BMo-5
1984
38° 12’ 39.2” South Latitude
 -68° 30’ 58.9” West Longitude
0,7
ha.
(3)
Old Pits
BMo-6
1984
38° 14’ 14.7” South  Latitude  -68° 31’ 57.3” West Longitude
0,5
ha.
(3)
Old Pits
BMo-8
1984
38° 13’ 42.3” South Latitude
-68° 31’ 54.1” West Longitude
2
ha.
(3)
Old Pits
BMo-9
1985
38° 13’ 34.9” South Latitude
 -68° 31’ 03.8” West Longitude
0,5
ha.
(3)
Old Pits
BMo-14
1985
38° 13’ 38.8” South Latitude
 -68° 30’ 05.6” West Longitude
0,3
ha.
(3)
Old Pits
MM-3
1984
38° 13’ 34.5” South Latitude     -68° 35’ 52.6” WEST LONGITUDE
0,2
ha.
(3)
Old Pits
Gas pipeline in MM area
N/A
38° 13’ 27.1” South Latitude     -68° 33’ 48.9” West Longitude
0,4
ha.
(3)
Old Pits
Opazo (Provincial Highway No 8)
N/A
38° 11’ 11.7’ ’ South Latitude     -68 °22’ 08.6’’ West Longitude
0,3
ha.
(4)
Old Pits
Opazo (PSN Road path down)
N/A
38° 12 ’24.2’’ South Latitude     -68° 26’ 41.5’’ West Longitude
0,5
ha.
(4)
Old Pits
Tanuz (Provincial Highway No 8)
N/A
38° 11’ 09.6” South Latitude  -68° 21’ 55.8” West Longitude
0,4
ha.
(4)
Old Pits
PSN-1
1985
38° 12’ 22.8” South Latitude    -68° 25’ 25.2” West Longitude
0,3
ha.
(3)
Old Pits
Enclosure
1984
38° 13’ 02.1” South Latitude  -68° 30’ 50.8” West Longitude
1,5
ha.
(3)
             
(1) Currently with ongoing remediation work.
 
(2) Partially existing pit pursuant to Art 3.8.
 
(3) Pre-existing pit pursuant to Art. 3.8
 
(4) Privately-owned pit
 
(5) Remediation work completed with no remaining impact.
 
REMEDIATION PROGRAM
 
 
 
 
 
2009
2010
2011
+2011
1st six-month period
2nd. six-month period
1st six-month period
2nd. six-month period
1st six-month period
2nd. six-month period
Treatment of oil sludge in enclosure EL 1
             
Treatment of oil sludge in enclosure EC
             
Pit Remediation Study. EIA. Environmental License.
             
Pit conditioning
             
Sludge disposal in a pit after sludge remediation
             
Abandonment of EC-9 Well
             
Abandonment of EL-6G Well
             

 
[Initials]
 
 

--------------------------------------------------------------------------------

 
 
ANNEX
IV                                                                                                                          
 
PROMISSORY NOTES DETAILS 
 
The promissory notes referred to in paragraph 3.1.3 of Article 3 shall be due
and payable on the same date as that of the rates securing them.
I HEREBY CERTIFY that this translation is a true and correct English version of
the attached document in Spanish. Buenos Aires, June 26, 2009. [In Spanish only
for authentication purposes:] ES TRADUCCIÓN FIEL al idioma inglés del documento
adjunto, redactado en idioma castellano, que he tenido a la vista y al cual me
remito en Buenos Aires el día 26 de junio de 2009.
 
/s/ Silvia Susana Real
[translator’s stamp]
